DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 22-41 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-25of prior U.S. Patent No. 10,508,541. This is a statutory double patenting rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 22, 29-33, and 40-41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipted by Gaertner (US 7,984,953).
With regards to claim 22, Gaertner et al. discloses a milling machine (1) comprising: a milling drum (4) having at least one detectable characteristic feature (e.g. type and number of milling tools; col. 4, lines 20-26), wherein the milling drum is one of a plurality of different types of milling drums replaceable in association with the milling machine (col. 3, lines 30-33); and a control unit (16) configured to determine the type of milling drum based on the at least one characteristic feature of the milling drum, and specify one or more of a setting and a setting range (volume flow; figure 3) for at least one machine parameter of the milling machine, based on the determined type of milling drum (figures 1-3).
As to claim 29, Gaertner discloses wherein the control unit (16) is further configured to control operation of the milling machine in accordance with the specified one or more of a setting and a setting range (abstract).
As claims 30 and 40, Gaertner discloses wherein the at least one detectable characteristic feature of the installed milling drum comprises a detected type of at least one milling tool of the milling drum (col. 2, lines 55-60).
As to claim 31-32 and 41, Gaertner discloses wherein the at least one detectable characteristic feature of the installed milling drum comprises an orientation of the milling drum determined via a detected orientation of at least one milling tool of the milling drum (col. 2, lines 55-60; “tool constant depending on the type and number of milling tools used”).
As to claim 33, Gaertner discloses a method of operating a milling machine (1) operated with different machine parameter settings (volume flow; figure 3) and with one of a plurality of different types of milling drums replaceable in association with the milling machine depending .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 23-26 and 34-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaertner (US 7,984,953) in view of Laux et al. (US 2015/0227120).
As to claims 23-24 and 34-35, Gaertner discloses wherein the control unit (16) is configured to specify at least one setting (figure 3). Gaertner discloses the invention substantially as claimed. However, Gaertner is silent about wherein the control unit is configured to specify a setting range for at least two machine parameters of the milling machine, wherein a predefined ratio of the at least two machine parameters assumes a specified value. Laux et al. teaches a similar milling machine (1) including a control unit (24)configured to specify a setting range for at least two parameters based on the type of milling drum (paragraph 0009). It would have been obvious to one of ordinay skill in the art to modify the control unit of Gaertner to specify a setting range for at least two parameters as taught by Laux, since it would optimized an operating function. Furthermore, it would have been obvious to one having ordinary skills in the art at the time the invention was filed to assume a specified value or range as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, 
As to claim 25-26 and 36-37, Gartner as modified discloses wherein a value for the at least one machine parameter of the milling machine is selectable by an operator based on the type of milling drum (paragraph 007 and 009). Gaertner discloses the invention substantially as claimed. However, Gaertner is silent about wherein a value for the at least one machine parameter of the milling machine is selectable by an operator in principle according to a first range and the control unit is configured to restrict a selectable value by the operator to a second value based on the determined type of milling drum. It would have been obvious to one having ordinary skills in the art at the time the invention was filed to select optimum values, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering an optimum value as a result of effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claim 27-29 and 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaertner (US 7,984,953) in view of Zegowitz (US 2010/0256878).
As to claim 27, Gaertner discloses the invention substantially as claimed. However, Gaertner is silent about wherein the control unit is configured to identify an individual milling drum based on the characteristic feature, and to detect one or more of an operating duration and replacement intervals for milling tools of the milling drum. Zegowitz discloses a similar machine (F) including a control unit configured to identify a component (Z) based on characteristic feature, and to detect one or more operating duration and replacement intervals for the component (paragraph 0012-0015; figure 1-2). It would have been obvious to one of ordinary skill in the art to modify the machine of Gaertner and configured the control unit to identify a component as taught by Zegowitz, since it would provide data about the component being used to prevent rupture or breakage. 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIB A OQUENDO whose telephone number is (571)270-7411.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARIB A OQUENDO/            Primary Examiner, Art Unit 3678